Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-18-00293-CV

                           ALLSTATE INSURANCE COMPANY,
                                      Appellant

                                                v.

                                      Daniel Wes IRWIN,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI03490
                       Honorable John D. Gabriel, Jr., Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       We order that appellee Daniel Wes Irwin recover his costs of appeal from appellant Allstate
Insurance Company.

       SIGNED August 21, 2019.


                                                 _____________________________
                                                 Beth Watkins, Justice